Citation Nr: 0631860	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypermobile 
bilateral pes planus.

2.  Entitlement to service connection for residuals of a 
bunionectomy of the right foot.

3.  Entitlement to service connection for residuals of a 
bunionectomy of the left foot.

4.  Entitlement to service connection for residuals of a 
laminectomy and decompression surgery performed on the 
lumbar spine to include degenerative disc disease and 
radiculopathy.

5.  Entitlement to service connection for residuals of 
decompression and fusion surgery performed on the cervical 
spine to include spondylosis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL 

Appellant, his wife, and a friend, DLF


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1963 to September 
1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) which denied service connection for hypermobile 
bilateral pes planus, residuals of a bunionectomy of the 
right foot, residuals of a bunionectomy of the left foot, 
residuals of a laminectomy and decompression surgery 
performed on the lumbar spine to include degenerative disc 
disease and radiculopathy, and residuals of decompression 
and fusion surgery performed on the cervical spine to 
include spondylosis.  By a decision issued in November 2004, 
the Board Remanded the appeal.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that no foot disorder was symptomatic 
prior to service.  He contends that he incurred foot 
disorder diagnosed in service as a result of shoes which 
were the wrong size and because a sergeant stepped on his 
feet while he was barefoot, resulting in trauma.  The 
veteran contends, in essence, that, if he had a foot 
disorder prior to service, that disorder was aggravated in 
service, since it was not symptomatic prior to service.  

In its November 2004 Remand, the Board requested medical 
opinion as to whether the veteran's hypermobile pes planus 
was congenital or acquired.  In particular, the Board 
requested that the examiner expressly consider 38 C.F.R. § 
4.57, which provides, for purposes of veteran's benefits, 
that congenital pes planus may be distinguished from 
acquired pes planus, and sets forth certain criteria and 
findings which should be discussed in such a determination.  
The opinion rendered in August 2005 does not reference 
38 C.F.R. § 4.57, nor does it set out explicit clinical 
findings which would allow a determination consistent with 
that regulation without further medical opinion.  The 
opinion is not complete, and Remand is required.

Moreover, the Board notes that the examiner who conducted 
the August 2005 VA examination apparently relied entirely on 
the veteran's report of his history, since the examination 
report does not reference review of the veteran's service 
medical records, and that report does not discuss the 
clinical observations reported in those records.  The 
opinion is incomplete.  Transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The examiner who conducted the VA examination of the spine 
in October 2005 referenced the podiatrist's opinion rendered 
in August 2005, and based a portion of the October 2005 
opinion on the opinion rendered in August 2005.  As the 
opinions rendered in August 2005 were incomplete, the 
opinions rendered in October 2005 should be reviewed.  
Further opinion should be rendered if, but only if, evidence 
developed during the course of this Remand is not consistent 
with the opinions rendered in October 2005.   

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a 
disability rating, and an explanation as 
to the information or evidence needed to 
determine an effective date for a grant 
of service connection, if any of the 
claims for service connection at issue 
is granted, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran should be advised of the 
criteria for establishing service 
connection based on aggravation in 
service of a pre-existing disorder. 

2.  The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim.

3.  The veteran must be afforded 
examination of the feet.  Prior to the 
examination, the veteran's service 
medical records must be made available 
to the examiner.  A complete copy of the 
text of 38 C.F.R. § 4.57 must be 
appended to the examination request.  
The report should reference the 
examiner's review, Prior to examining 
the veteran, of the regulation at 
38 C.F.R. § 4.57, and of the veteran's 
service medical records, including the 
July 1963 induction examination, the 
reports of evaluations of the veteran's 
feet on July 29, July 30, July 31, 
August 6, August 7, and August 22, 1963, 
the report of August 1963 radiologic 
examination of the feet, the report of 
an August 26, 1963 examination, and an 
August 27, 1963, Medical Board 
evaluation report.  The examiner should 
also review the opinions rendered by 
John R. Iredale, DPM, including the 
opinion rendered in November 2005.  The 
examiner should review the veteran's 
contentions.  After this information has 
been reviewed, the veteran should be 
examined, and the examiner should answer 
the following questions:

(a) The examiner should, with express 
consideration of 38 C.F.R. § 4.57, 
describe whether findings defined as 
indicative of congenital pes planus, 
such as depression of the arch but no 
evidence of abnormal callosities, areas 
of pressure, strain or demonstratable 
tenderness, or whether findings defined 
as indicative of acquired pes planus are 
present, and whether the evidence 
establishes what findings were present 
in service.  The examiner should 
specifically address whether current 
clinical findings are or are not 
consistent with the November 2005 
opinion by Dr. Iredale that trauma in 
service resulted in collapse of the 
Lisfranc's joint.  If the examiner finds 
that the current symptomatology does not 
allow him or her to address this opinion 
without resort to speculation, the 
examiner should so state.

The examiner should then answer the 
following questions with respect to the 
veteran's diagnosis of hypermobile pes 
planus:

(i)  Is it at least as likely as not (a 
50 percent likelihood, or greater) or it 
is less than likely (a likelihood below 
50 percent) that the veteran acquired 
hypermobile pes planus in service, 
including as a result or shoes that were 
too small, as a result of trauma in 
service?  

(ii)  If it is less than likely that the 
veteran acquired hypermobile pes planus 
in service, but more than likely that 
the veteran had congenital pes planus 
prior to service, the examiner should 
answer this question:  
      
Is it at least as likely as not (a 50 
percent likelihood, or greater) or it is 
less than likely (a likelihood below 50 
percent) that the veteran's pre-existing 
congenial pes planus was aggravated, 
that is, did service or some incident 
thereof permanently increase the 
pathology of congenital pes planus 
beyond the expected normal progression 
of that disorder?  

(iii)  If the examiner concludes that 
congenital pes planus was aggravated 
during the veteran's service or as a 
result of some incident thereof, the 
examiner should specify, in numerical 
terms or a percentage, the extent of 
additional psychiatric disability due 
solely to the service-related 
aggravation.  



b)  If the examiner concludes that pes 
planus or any foot disorder was acquired 
or aggravated in service, the examiner 
should describes the residuals of 
bunionectomies performed subsequent to 
the veteran's service.  

The examiner should discuss the facts and 
rationale which formed the basis for the opinion.  
It would be helpful if the examiner, in expressing 
his or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the weight of 
medical evidence both for and against a conclusion 
is so evenly divided that it is as medically sound 
to find in favor of causation as it is to find 
against causation.

4.  Once the report of examination of 
the veteran's feet is complete, 
including discussion of the service 
medical records and of 38 C.F.R. § 4.57, 
the report of examination of the spine 
should be reviewed.  The reviewer should 
state whether any opinion rendered in 
October 2005 should be updated or 
changed based on the additional evidence 
obtained during the course of this 
Remand.  In particular, the reviewer 
should provide an opinion as to whether 
the additional evidence supports or 
contradicts the October 2005 
determination that it was at least as 
likely as not that the veteran's lumbar 
spine disabilities, but not his cervical 
spine disabilities, were etiologically 
related to diagnosed foot disorders.  
The reviewer should also state whether 
the 


additional evidence obtained during 
Remand supports or contradicts the 
determination that it is less than 
likely that any lumbar spine disorder 
was incurred in service or as a result 
of the veteran's service, other than as 
related to foot disorders.  

5.  The RO should provide the veteran 
with adequate notice of the date and 
place of any VA examination.  A copy of 
all notifications must be associated 
with the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claims.  38 C.F.R. § 
3.655 (2006).

6.  After the report of examination of 
the veteran's feet is reviewed to assure 
that it is complete, then readjudication 
of the issues of entitlement to service 
connection for hypermobile bilateral pes 
planus, residuals of a bunionectomy of 
the right foot, residuals of a 
bunionectomy of the left foot, residuals 
of a laminectomy and decompression 
surgery performed on the lumbar spine to 
include degenerative disc disease and 
radiculopathy, and residuals of 
decompression and fusion surgery 
performed on the cervical spine to 
include spondylosis should be conducted.  
If any benefit sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the SSOC.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


